Citation Nr: 0901992	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-25 216	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1958 to March 1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2006 rating action that denied service connection 
for tinnitus on the merits after reopening the claim on the 
basis of new  and material evidence, and also denied service 
connection for hearing loss.

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

The Board's decision with respect to the issue of whether new 
and material evidence has been received to reopen the claim 
for service connection for tinnitus is set forth below.  For 
the reasons expressed below, the issues of service connection 
for tinnitus on the merits, as well as service connection for 
hearing loss are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the veteran when further action on his part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for tinnitus on appeal has been accomplished.  

2.  The RO denied service connection for tinnitus by rating 
action of October 2001; the veteran was notified of the 
denial by letter the same month, but he did not appeal.

3.  Evidence associated with the claims folder since the 
October 2001 rating action denying service connection for 
tinnitus is not cumulative or redundant of evidence 
previously of record; relates to an unestablished fact 
necessary to substantiate the claim for service connection; 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating action denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  
    
2.  Since October 2001, new and material evidence to reopen 
the claim for service connection for tinnitus has been 
received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.     38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's claim for service connection for tinnitus was 
previously considered and denied by rating action of October 
2001.  The evidence then considered included service medical 
records that were negative for findings or diagnoses of 
tinnitus, and a post-service October 1999 VA outpatient 
audiological note that indicated a 10-year history of 
tinnitus.  The RO denied the claim on the grounds that 
tinnitus was not shown present in service or for many years 
thereafter, and that it was not related to any incident of 
service.  The veteran was notified of that rating action by 
letter the same month, but he did not appeal.

Because the veteran did not appeal the October 2001 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection was filed in January 2006.  With respect to 
attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the October 2001 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
RO's prior final October 2001 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for tinnitus, and the claim is granted to 
that limited extent.    

The veteran contends that his tinnitus is due to acoustic 
trauma in service, or is proximately due to or the result of 
medication prescribed for his service-connected knee 
disability.  In May 2006, the veteran submitted medical 
literature that reported ringing in the ears as a side effect 
of etodolac (Lodine), a nonsteroidal anti-inflammatory drug 
prescribed for treating inflammation.  On June 2006 VA 
audiological examination, the examiner reviewed the veteran's 
claim folder including the service medical records.  After 
noting that he had a large amount of acoustic trauma in 
service, that tinnitus was a known side-effect of acoustic 
trauma, and that tinnitus was listed as a side-effect of the 
medication he was taking, the examiner stated that she could 
not determine the relationship between the veteran's current 
tinnitus and the medication without speculation.  

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
includes implied links between the veteran's tinnitus and his 
military service and medication prescribed for a service-
connected knee disability, and that it relates to 
unestablished facts necessary to substantiate the claim 
(implied medical links between current tinnitus and incidents 
of military service and medication prescribed for a service-
connected disability) and raises a reasonable possibility of 
substantiating the claim.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for tinnitus are met, and the appeal is granted to 
this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for tinnitus has been 
received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.  
Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims for service connection for 
tinnitus and hearing loss has not been accomplished.

At the July 2008 Board hearing, the veteran's representative 
noted the June 2006 VA examiner's findings that the veteran 
had a large amount of acoustic trauma in service, and that 
tinnitus was a known side-effect of acoustic trauma, and that 
she failed to render a medical opinion as to the relationship 
between the veteran's current tinnitus and his inservice 
acoustic trauma.  The representative also noted that the 
examiner was not asked to render an opinion as to the 
relationship, if any, between the veteran's current hearing 
loss and his inservice acoustic trauma.  In view of the June 
2006 VA examiner's implied link between the veteran's current 
tinnitus and inservice acoustic trauma, and the unresolved 
questions of the relationships, if any, between current 
tinnitus and medication prescribed for the veteran's service-
connected knee disability, and between current hearing loss 
and inservice acoustic trauma, the Board finds that the RO 
should afford the veteran a VA audiological examination to 
resolve those matters prior to an appellate decision on the 
direct and secondary service connection issues on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
by an audiologist other than the one who 
examined him in June 2006 to determine 
the nature and etiology of any current 
tinnitus and hearing loss.  The entire 
claims folder must be made available to 
the examiner, who must review it, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, 
including audiometric testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should render opinions, 
consistent with the clinical findings and 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50% probability) that 
(a) any currently-diagnosed tinnitus or 
hearing loss had its onset in military 
service or is related to any incident 
thereof, including acoustic trauma; and 
(b) any currently-diagnosed tinnitus was 
caused or has been aggravated by the 
veteran's service-connected knee 
disability or medication prescribed for 
its management.  If aggravation of any 
non-service-connected tinnitus by the 
service-connected knee disability or 
medication prescribed for its management 
is found, the examiner should attempt to 
quantify the degree of additional 
tinnitus disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  



2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection on appeal in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


